SHARPSTEIN, J.
The allegations of the complaint in substance, are that one Calderwood obtained a judgment against the defendant corporation for the possession of thirteen hundred and thirty-three and one-half shares of its capital stock, or fifteen thousand six hundred and sixty-six dollars and sixty-six cents. That prior to said judgment, Calderwood, for a valuable consideration, transferred to the plaintiff in this action, two hundred and fifty shares of said stock, or two thousand nine hundred and thirty-seven dollars and fifty cents, which would be the equivalent of two hundred and fifty shares of said stock in the event of said judgment being paid in money. That after said judgment was entered, the plaintiff demanded of the secretary two thousand nine hundred and thirty-seven dollars and fifty cents, and he refused to pay that sum, or any part thereof. It appears, however, by another allegation of said complaint that the judgment against the defendant and in favor of Calderwood had been satisfied of record by the order of the court in which it was obtained before said demand was made upon the secretary of the defendant corporation for the sum above specified.
The complaint was demurred to on seven specified grounds, and the demurrer was sustained. We think that it might very properly be sustained upon any one of a majority of the grounds specified. The plaintiff omitted to amend his complaint, and judgment was rendered against 'him; and from that judgment this appeal was taken.
Judgment affirmed.